Wilkin, P. J. The position assumed by the learned counsel for plaintiffs in error is that inasmuch as the conveyances sought to be questioned’ by this bill were made when the grantor was free from debt and worth several thousand dollars in real estate and other property besides that conveyed, the evidence failing to show that they were made in anticipation of incurring debt to avoid the payment of which they were made, the deeds must be held valid. That such is the general rule of law can not be successfully controverted, nor do we understand counsel for defendants in error to call it in question. Notwithstanding the validity of the transaction originally, the failure to pursue it by placing the deeds on record, changing possession or otherwise giving notice of the transfer of ownership, by means whereof defendants in error were induced to give credit to Calvin S. Blackman, the conveyances would become fraudulent as to them, and upon this theory, if at all, the decree must be sustained. This proposition would seem to be in consonance with justice, and it certainly has the sanction of very high authority. “ A deed not fraudulent-at first may become so afterward by being concealed or not pursued, by means of which creditors have been drawn in to lend their money. * * * The omission to place a deed on record or leaving it in the hands of the grantor are instances of secrecy within the rule.” Bump on Fraudulent Conveyances, 39, 40 ; Wait on Fraudulent Conveyances, 324; Hunyeford v. Earl, 2 Vernon, 261; Scrivner v. Scrivner, 7 B. Mon. 374. “ Where the grantor, after the execution of a voluntary conveyance to his sons, is permitted to retain possession as the ostensible owner, and the conveyance is not recorded, such continued possession isyyrimafaoie evidence of fraud as against subsequent creditors who have given credit to the grantor upon the faith of his supposed ownership of the property.” Bank of U. S. v. Housman, 6 Paige, 526. The grantees in this case are volunteers. They paid nothing whatever for the land claimed. It makes no difference therefore, whether they consented to the perpetration of a fraud by their grantor or not. Having failed to record their deeds and suffering then grantor to remain in possession and control, pay taxes and receive the proceeds therefrom—in short, leaving to the world the same evidence of ownership after as before the conveyances, thereby enabling him to obtain credit on the faith of his ownership, they can not now be allowed to go back to the original transaction and base their title upon it to the injury of those who were thus induced to give such credit. We do not understand that this rule militates against that which sustains and upholds family settlements, securing to the husband and father the right to make suitable and proper provisions for his wife and children by way of voluntary conveyances when he is free from debt or retains sufficient property to meet his then existing liabilities. It only requires such 2‘easonable notice of such conveyances as will prevent the grantor from afterward practicing a fraud upon others. We think the evidence in the record justifies the conclusion that defendants in error were induced to give credit to Calvin S. Blackman on the belief that he owned the land and that, as to them, the conveyances sought to be set aside were secret and therefore void. Affirmed.